DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	The amendments to the claims filed on November 16, 2021 have been fully considered.  The amendments are sufficient to overcome the 35 USC 102 rejection which is withdrawn.
3.	It is noted that Applicant’s amendment has broadened the scope of claim 41, which had previously been fully searched.  As a result of this amendment, further nonelected species must be searched and examined.  For this reason, the objection to claim 41 (and claims dependent thereon) is withdrawn.
4.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants have, in response to a rejection of the Markush claims, amended the claims to exclude the species anticipated by the prior art.  The amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush claims.  Therefore, the claims were rejected and nonelected species were held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further nonelected species when the outstanding grounds of rejection are overcome.  The claims were further searched to 
    PNG
    media_image1.png
    288
    290
    media_image1.png
    Greyscale
 and the full scope of claims 45, 48, 58, 59 and 66-68.
5.	New grounds of objection and rejection have been necessitated by the claim amendments.
Claim Objections
6.	Claims 45, 48, 58, 59, 66 and 67 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

7.	Claim 60 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites the compound corresponding to the following definition of R4 and Z:  
    PNG
    media_image2.png
    23
    129
    media_image2.png
    Greyscale
.   However, the independent claim does not allow for Z = CH2.  Therefore, this compound does not further narrow the scope of the independent claim which recites 
    PNG
    media_image3.png
    26
    294
    media_image3.png
    Greyscale
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

8.	Claim(s) 39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cram et al. (abstract of J. Am. Chem. Soc., 1985, 107, 8, 2574-2575; caplus an 1985:204025).  The reference has a publication dated on 1985 which antedates the instant claims having an effective filing date (national stage entry date) of March 22, 2013 and priority claim to provisional applications with earliest date of March 23, 2012.
	The reference teaches the compound of 
    PNG
    media_image1.png
    288
    290
    media_image1.png
    Greyscale
 (RN 95978-86-2 in caplus an 1985:204025 and page 2575 compound 1 of the full reference) which corresponds to the instant claims in the following manner:  Y=Si(CH3)2; R=H; R1=CH3, rccc configuration (see structure on page 2575 and corresponding structural depiction of Figure 12 instant application).  The compound is taught in a composition wherein void spaces are occupied by guest molecules including, for example, acetylene.  It is noted that properties of a product are inseparable from the structure.  Therefore, the prior art product will inherently have the properties that are recited in claims 46 and 47.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626